Case 1:21-cv-20976-JAL Document 12 Entered on FLSD Docket 03/25/2021 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-20976-CV-LENARD

 ELIDA MARIA GARCIA PINEDA,

         Plaintiff,

 v.

 WAL-MART STORES EAST, LP,

       Defendant.
 ______________________________________/

                              ORDER REMANDING CASE

         THIS CAUSE is before the Court on the Parties’ Joint Stipulation to Remand, filed

 March 24, 2021. (D.E. 11.) Therein, the Parties state that they agree to the remand of this

 matter to state court. Accordingly, it is ORDERED AND ADJUDGED that:

         1.     This case is REMANDED to the Circuit Court for the Eleventh Judicial

                Circuit in and for Miami-Dade County, Florida. The Clerk is directed to take

                all necessary steps and procedures to effect remand of the above-captioned

                action;

         2.     All pending motions are DENIED AS MOOT; and

         3.     This case is now CLOSED.

         DONE AND ORDERED in Chambers at Miami, Florida this 25th day of March,

 2021.

                                           _____________________________________
                                           JOAN A. LENARD
                                           UNITED STATES DISTRICT JUDGE
